The opinion of the court was delivered by
Benson, J.:
When ordered to return an inventory of these notes the executor filed a schedule of such securities, stating that they never came into his hands as executor but that two of them belonged to him by gift from his father, and the other belonged to his brother, Frederick, by like gift. A full description of the notes and mortgages was given, with a statement that he could not make a sworn return of the same as a part of the estate for the reason that such return would not be true. This schedule put upon the records of the court a full description of the securities, and of the claims of the respective parties thereto. In Simms v. Guess, 52 Ill. App. 548, a case where an administrator claimed to own certain personal property which he was *599ordered to return as belonging to the estate, it was said:
“The administrator or executor is not the sole judge of the performance of that duty. Necessarily the ultimate determination must rest in the court, otherwise, if the representative refused to inventory any property, the court would be powerless to administer on the estate.” (Page 545.)
Appearing to appreciate the hardship of a rule that w.ould require an administrator who honestly believed that he owned the property to swear that it belonged to the estate, the court said:
“The representative, if he claims property ordered to be inventoried, can note the fact in explanation of his action on the inventory (Lynch v. Dinan, 66 Wis. 490, 29 N. W. 213; Hilton v. Briggs, 54 Mich. 265, 20 N. W. 47), which would not bar him of a hearing on the merits in a regular trial at law; such an order would be only interlocutory and not an adjudication of the right of property.” (Page 545.)
It has been held that where an administrator had knowledge of notes in the hands of a stranger which he claimed as his own his duty would be discharged by placing the notes upon the inventory accompanied by a statement of his claim to the property as his own, and that by so doing the condition of his bond or of his own rights would be saved; that he ought to place on record the nature and amount of the property so claimed by him for the benefit of all concerned. (Potter v. Titcomb, 10 Maine 53.)
In In re Belt’s Estate, 29 Wash. 535, 70 Pac. 74, 92 Am. St. Rep. 916, it was said that in an application to compel an administrator to inventory certain property the probate court may determine whether it belongs to the estate or the estate has any reasonable claim thereto, but that such determination is not binding on any person afterward claiming the property in another forum but is only for the purpose of determining whether the administrator shall be compelled to make *600an inventory thereof. In that case the administratrix claimed that the property belonged to herself and her two childrén individually, and was no part of the estate. In the opinion it was said that the probate court had jurisdiction to determine whether the property belonged prima facie to the estate, but that such decision was not binding upon any person claiming property.
In Stewart’s Estate, 137 Pa. St. 175, 20 Atl. 554, it was held that an inventory was only prima facie evidence that the property belonged to the estate, and that this applied not only when the property was claimed by a third party but also when the administrator claimed it himself. But the court also said:
“It is so extraordinary a suggestion for the administrator to lay claim as his own to that which apparently he has voluntarily inventoried as part of the estate that he can only be allowed to prevail in such claims upon the clearest and most satisfactory evidence.” (Page 181.)
It is not perceived how the plaintiff in error could, consistently with the claims of adverse ownership, make an unqualified return that these securities belonged to the estate. An inventory must be verified as just and true (Gen Stat. 1901, § 2859), and an executor who believes that property belongs to himself should not be compelled to swear that it is the property of the estate. The return- made in response to the order gave the court the same information that a more formal inventory accompanied by a statement of the adverse claims would have done, and was a sufficient basis for an order for proceedings to determine the title to this property.
Other cases might be cited to the effect that the probate court in a like proceeding has jurisdiction incidentally to determine the title to property apparently belonging to the estate but to which the administrator or some third party makes claim, but such determina*601tion is merely for the purpose of facilitating the orderly progress of business in that court, and does not determine the ultimate rights of the parties. Such rights must be determined in a court of competent jurisdiction. (1 Woerner, Am. Law of Adm., 2d ed., § 151; Succession of McKinney, 5 La. Ann. 748; Succession of Carcagno, 43 La. Ann. 1151, 10 South. 251; Miers v. Betterton, 18 Tex. Civ. App. 430, 45 S. W. 430; Lynch v. Divan, Ex’r, etc., 66 Wis. 490, 29 N. W. 213. See, also, In re Wolford, 10 Kan. App. 283, 62 Pac. 731; Humbarger v. Humbarger, 72 Kan. 412, 83 Pac. 1095, 115 Am. St. Rep. 204.)
In a case in California where a legatee objected to ■the settlement of an executor’s account, upon the ground that the accountant had failed to charge himself with property belonging to the estate, the executor answered that the property was in his hands as guardian of a minor to whom it belonged, and objected to the hearing of the question of title by the probate court. That court, nevertheless, proceeded to hear the matter, and found that the property belonged to the estate and charged the executor with its value. Upon appeal it was said:
“The issues raised by the objections of the legatee to the account, and the answer of the executor to such objection, directly involved the question as to where the legal title to this personal property rested, and that was an issue the probate court had no power to hear and determine. There are many matters relating to the estates of deceased persons of which the probate court has no jurisdiction, and the determination of the question of title to property is essentially one of them. When it became apparent from the pleadings that matters of title to property were at issue, such matters should have been left to other courts for determination, care being exercised that all parties interested should be fairly and fully represented at the trial.” (In re Haas, 97 Cal. 232, 234, 31 Pac. 893, 32 Pac. 327.)
Upon the first appeal the district 'court did not attempt to determine the title to the notes in controversy, *602and only found that the petitioners had good grounds to believe that the notes belonged to the estate and that an action should be brought in a court of competent jurisdiction to determine the title and ownership. This order left the way clear for a proceeding by the new administrator to bring a proper action to assert his dominion over these notes or to collect them. The probate court, however, instead of directing such action, proceeded upon the hearing of the former executor’s final account to make an order that he turn the notes over to the administrator, and upon the appeal from this order the district court, over the objections of the plaintiff in error, proceeded to try and determine the title to the securities. This was beyond its jurisdiction in such a proceeding. It could upon such appeal only exercise the jurisdiction of the probate court. (Ross v. Woollard, 75 Kan. 383, 89 Pac. 680.) As the orders made upon the first appeal determined the matters within the jurisdiction of the court, it was only necessary upon the last appeal to direct that such former order be executed, or to make another order directing proceedings to be taken to determine the title to the notes and provide for their collection.
The judgment is reversed, and the cause remanded for further proceedings in accordance with the views herein expressed.